Title: General Orders, 28 July 1776
From: Washington, George
To: 



Head Quarters, New York, July 28th 1776.
Parole Gravisent.Countersign Hungary.


William Peek Esqr. who has for some time past done the duty of Brigade Major, to General Spencer, is appointed to that office, and to be obeyed and respected accordingly.
Some of the Adjutants have of late been very remiss, in making up their Returns, by eleven O’Clock on Saturday; not sending their detachmants properly officered, or relieving their Orderly Serjeants, at Head Quarters; these Gentlemen will in future be pointed out in the General Orders; and after that put under Arrest if they are not more attentive.
The General finding the number of sick to increase; and being desirous to have them as well accomodated as possible, directs that the Barrack Master, under the direction of the Colonel, or commanding Officer of each Regiment, fix on some

houses convenient to the Regiment to be improved as a Hospital for the reception of Patients just taken down, or whose disorder does not require any special assistance beyond that of their own Regimental Surgeon. One of the Surgeons of the Hospital will occasionaly visit these Hospitals and determine where the nature of the case requires the patient to be removed to the General Hospital which will hereafter be kept in different Houses contigious to each brigade. The Regimental Surgeons are to receive directions from, and be responsible to, the Director General, so far as respects the furnishing their regimental Hospitals with conveniencies for their sick. The regimental Surgeons are also to keep a Register of their sick, and make a weekly Return to the Director and Commissary General severally of the Sick in their respective regiments.
As the Rations issued for Men in health, are very improper for those who are sick, the following resolutions are to take place—Whenever a person is taken sick he is not to be borne on the Provision Return; but the Value of his Rations be obtained in suitable Supplies from the General Hospital to be drawn by the Surgeons of the regiment who is to conform to the rules of diet established in the General Hospitals and to account with the Director General.
The Quarter Masters of each Regiment, to apply for necessaries, at the Quarter-Master-General’s, for the sick. Guards to be on the parade every morning before eight OClock.
